The claimant was a bread salesman for a bakery, and with the use of a truck delivered bread to grocery stores. On September 12, 1932, while lifting a heavy crate of bread into the upper compartment of the truck, he felt a sudden snap and pain in the lumbar region of his back, dropped the crate, and fell. He was induced by the employer to continue work for a number of days, and to “ break in ” another salesman, and then he became totally disabled. The primary injury was diagnosed as a strain and possible tearing of the ligaments of the lumbar vertebras. On September 23, 1932, X-ray disclosed no bone pathology, but a *666month later the X-ray disclosed exostosis or osteochondroma, an abnormal growth of bone, or bone and cartilage. The employer and carrier contended that this abnormal condition was not due to but preceded the accident. Upon the evidence this was a question of fact. The question of duration of disability was not litigated on the hearings. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.